            Case 1:20-cv-03367-CM Document 3 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID CARTER SR.,

                               Plaintiff,

                       -against-

MORGES, NEW YORK STATE CORRECTION                                  20-CV-3367 (LLS)
OFFICER (MALE MELENDEZ, NEW YORK
STATE (MALE HISPANIC) CORRECTION                                  CIVIL JUDGMENT
OFFICER; SERGEANT JOHN DOE, MALE
WHITE AT DOWNSTATE CORRECTIONAL
FACILITY; ALL WHO WORKED 7AM-3PM ON
MAY 14, 2019, (3) DEFENDANTS,

                               Defendants.

         Pursuant to the order issued May 18, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed

without prejudice under the Prison Litigation Reform Act’s “three-strikes” rule. See 28 U.S.C.

§ 1915(g). Plaintiff continues to be barred from filing any civil action under the in forma

pauperis (IFP) statute while a prisoner unless Plaintiff is under imminent danger of serious

physical injury. See 28 U.S.C. § 1915(g).

         Chambers will mail a copy of this judgment to Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 18, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
